DISMISS and Opinion Filed September 26, 2019




                                           Court of Appeals
                                                            S      In The


                                    Fifth District of Texas at Dallas
                                                        No. 05-19-00962-CV

                                        IN THE INTEREST OF S.B., A CHILD

                                 On Appeal from the 469th Judicial District Court
                                              Collin County, Texas
                                     Trial Court Cause No. 469-52424-2016

                                           MEMORANDUM OPINION
                        Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                        Opinion by Chief Justice Burns
           In the notice of appeal, appellant states she is appealing “from a non-judgment.” By letter

dated August 23, 2019, the Court questioned its jurisdiction over this appeal and we instructed

appellant to file a letter brief addressing our concern with an opportunity for appellee to respond.

           With few exceptions, appellate jurisdiction is limited to appeals from final judgments and

orders in which all claims and parties have been disposed. See Lehman v. Har–Con Corp., 39
S.W.3d 191, 195 (Tex. 2001).

           Subsequent to the parties’ June 2018 divorce, appellee filed a petition for enforcement and

appellant filed a motion for temporary orders pending appeal.1 In her letter brief, appellant

explains the trial court held a hearing on both motions on September 24, 2018 but has yet to make

any rulings. Citing to section 27.008(a) of the civil practice and remedies code, appellant asserts


     1
       This Court issued its opinion in the appeal from the divorce decree on August 19, 2019. See Rejina Chatterjee v. Subrata Banerjea, No. 05-
18-01035-CV, 2019 WL 3886655 (Tex. App.—Dallas August 19, 2019, no pet. h.) (mem. op.).
her motion has been overruled by operation of law and she may appeal. See TEX. CIV. PRAC. &

REM. CODE ANN. § 27.008(a). That section applies only to a motion to dismiss brought under the

Texas Citizens’ Participation Act, not a motion for temporary orders. See id. § 27.003.

       Because there is nothing for this Court to review, we dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
                                                 CHIEF JUSTICE


190962F.P05




                                              –2–
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF S.B., A CHILD                 On Appeal from the 469th Judicial District
                                                  Court, Collin County, Texas
 No. 05-19-00962-CV                               Trial Court Cause No. 469-52424-2016.
                                                  Opinion delivered by Chief Justice Burns.
                                                  Justices Molberg and Nowell participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Subrata Banerjea recover his costs of this appeal from
appellant Rejina Chatterjee.


Judgment entered September 26, 2019.




                                            –3–